Citation Nr: 0312721	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  03-08 359A	)	DATE
	)
	)

THE ISSUE

Whether a January 7, 1988 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).   


[The issue of entitlement to an increased evaluation for 
service-connected psychiatric disability will be the subject 
of a separate Board decision].



REPRESENTATION

Moving party represented by:  Robert A. Friedman, Attorney-
at-law



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The moving party served on active duty from November 1945 to 
September 1946.

Based on language in an April 2002 statement on behalf of the 
moving party, a letter was sent by the Board to the moving 
party's representative on May 1, 2003 seeking clarification 
as to whether the moving party was challenging a January 1988 
Board decision on the grounds of CUE.  The Board received a 
response dated May 15, 2002 from the moving party's 
representative indicating that the moving party did want to 
file a CUE motion.  The May 15, 2003 letter included argument 
in support of the CUE motion.  The CUE motion has been 
docketed and is now ready for Board review.


FINDINGS OF FACT

1.  In a January 7, 1988 decision, the Board denied the 
moving party's claim of entitlement to service connection for 
low back disorder.  

2.  The Board's decision of January 1988 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's January 7, 1988 decision does not contain CUE.  
38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400 - 20.1411 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party is seeking revision of a Board decision 
dated January 7, 1988 based on his contention that such 
decision contained CUE.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to Board CUE; and then analyze the 
moving party's contentions and render a decision.

Factual Background

The moving party served on active duty from November 1945 to 
September 1946; his military occupational specialties were 
basic soldier and athletic instructor.

Service medical records reveal that the moving party was 
hospitalized in July and August 1946 with complaints of 
intermittent low back pain since the fall of 1943, when he 
was tackled while playing football.  He indicated that his 
back hurt for a week or two; then began to hurt again about a 
year later; and it began to hurt again in September 1945, 
when he attempted to play football, and had hurt ever since 
then.  Examination revealed full range of back motion and no 
neurologic deficit.  
X-rays of the lumbosacral spine did not show any abnormality.  
The hospital diagnosis was severe chronic conversion 
reaction,, manifested by persistent pains in the back 
radiating down the entire right leg, emotional lability, 
irritability and observed intolerance to minor stress.  

An October 1946 rating decision granted entitlement to 
service connection for hysteria, conversion, chronic, and 
assigned a 30 percent evaluation under Diagnostic Code 9100, 
effective September 14, 1946, the day following the moving 
party's discharge from service.

According to a December 1947 VA neuropsychiatric examination, 
the moving party said that he injured his back while playing 
football in service and that he still had back problems.  The 
examiner felt that the moving party's symptoms were more 
suggestive of an anxiety state with tension feelings than a 
conversion hysteria.  The diagnosis was anxiety reaction 
manifested by sleep disturbances, tension, and irritability, 
chronic, mild.

A January 1948 rating decision rerated the moving party for 
service-connected  psychoneurosis and reduced the 30 percent 
evaluation to zero percent, under Diagnostic Code 9005, 
effective March 13, 1948.  No relevant evidence was added to 
the record for almost four decades thereafter.

VA outpatient records from April 1986 to April 1987 reveal an 
assessment in April 1986 of possible sacroiliac involvement, 
with a mild loss of strength in the left lower extremity.  X-
rays of the lumbar spine in July 1986 were noted to show 
superior end plate compression of L4, L5 spondylolysis, and 
minimal spondylolisthesis of L5 in relation to L4 and S1.  
The moving party complained on EMG testing in August 1986 of 
a 40 year history of back and left leg pain with weakness and 
atrophy.  The EMG was considered normal with no evidence of 
left lumbar radiculopathy.  

According to a September 1986 VA physician's report, the 
moving party said that he had injured his back in service 
when he fell off a platform while instructing physical 
training.  The examiner noted that X-rays of the back showed 
an old superior in-plate compression fracture of L4.  
According to the examiner, it appeared likely that, since the 
moving party did not relate any other injury to his back, 
that the service injury could well have caused the 
compression fracture, which may have been missed on the 
initial X-rays.  The examiner felt that the moving party had 
"a good case for being reinstated with a service-connected 
disability for his back."  The examiner's impressions were 
backache, with left leg symptoms presumably related to 
spondylolisthesis; old compression fracture of L4, probably 
related to the moving party's history of injury in service; 
and generalized demineralization.

On VA orthopedic examination in June 1987, there was no back 
tenderness or muscle spasm and no neurological deficit.  X-
rays revealed a compression fracture of L4 consistent with a 
history of old trauma and possible spondylolysis at L5 on the 
left.  The diagnoses were old superior plate fracture of L4; 
and spondylolisthesis, L5-S1, not found.  A psychiatric 
examination in June 1987 diagnosed chronic pain disorder, 
previously diagnosed conversion reaction.

In May 1986, the moving party contacted the RO, requesting 
that "my disability claim be classified as a service-
connected disability."  This was interpreted by the RO as a 
claim for service connection for a back disability.  The 
claim for service connection for back disability was denied 
by VA in August 1986.  A Notice of Disagreement was received 
from the moving party by VA in February 1987.  
A Statement of the Case was issued in June 1987, and a 
Substantive Appeal was received by VA in August 1987.

On January 7, 1988, the Board rendered the decision which is 
now under consideration.  The Board denied entitlement to 
service connection for low back disability.  In essence, the 
Board's denial was based on a lack of any reference in the 
moving party's service medical records of a fall or injury to 
the back, because neurological and X-ray studies in service 
were normal and because there were no post-service complaints 
or treatment for a back problem until 1986.

On November 21, 1997, legislation was enacted which permitted 
challenges to Board decisions based on CUE.  See Pub. L. No. 
105-111, codified at 38 U.S.C. § 7111.

The moving party's representative initially raised the matter 
of error in the 1988 Board decision in an April 2002 
statement.  It was contended that the January 1988 Board 
decision improperly severed the moving party's service-
connected low back disability, which had been granted decades 
before, from his service-connected anxiety disability, in 
violation of 38 C.F.R. § 3.957, which involves the conditions 
under which a grant of service connection in effect for at 
least ten years can be severed.  In a May 2003 statement on 
behalf of the moving party, it was noted that the January 
1988 Board decision contained CUE because the moving party 
was originally service connected for the physical and 
psychological aspects of his low back disability in 1946, so 
that, when the Board denied service connection for a low back 
disorder in January 1988, the result was the improper 
severance of the low back disorder that had been service 
connected for more than twenty years.  

Pertinent Law and Regulations

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a) (West 2002).  Review to 
determine whether CUE exists in a case may be instituted upon 
request of a claimant at any time after the decision is made.  
38 U.S.C.A. § 7111(c) and (d).

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of 
Practice, 38 C.F.R. §§ 20.1400-1411 (2002).  Pursuant to § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged clear and 
unmistakable error, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
that fail to comply with the requirements set forth in this 
paragraph shall be denied.  38 C.F.R. § 20.1404(b) (2002).

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2002), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made. 

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE".  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  These cases will be discussed below.

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  In 
other words, the Board cannot apply the benefit of hindsight 
to its evaluation of the September 1957 decision in 
determining whether CUE existed.  Cf. Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  

Analysis

Initial matter -applicability of the VCAA

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (2000) [codified at 38 U.S.C.A. § 5103A].  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
potentially applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record.  In 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held 
that "there is nothing in the text or the legislative history 
of VCAA to indicate that VA's duties to assist and notify are 
now, for the first time, applicable to CUE motions."  In 
concluding that the VCAA is not applicable to allegations of 
CUE, the Court majority opinion explained that even though 
the VCAA is a reason to remand "many, many claims, . . . it 
is not an excuse to remand all claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant", as defined 
by 38 U.S.C.A. § 5100 (West Supp. 2002), cannot encompass a 
person seeking a revision of a final decision based upon CUE.  
As a consequence, VA's duties to notify and assist contained 
in the VCAA are not applicable to CUE claims.

Based on the Court's precedential decision in Livesay, the 
Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board hastens to 
point out, however, that notwithstanding the fact that the 
VCAA appears to be inapplicable to this case, the moving 
party has been given appropriate notice of the VCAA in a 
March 2001 letter, and has been accorded an opportunity to 
present his contentions.


Discussion

The Board initially wishes to note that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts:  It is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  "Clear and unmistakable error' 
requires that error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 Vet. 
App. 310, 313-4 (1992).  "It must always be remembered that 
CUE is a very specific and rare kind of 'error'."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The moving party has challenged on the basis of CUE the 
January 7, 1988 Board decision which concluded that service 
connection for low back disability was not warranted.  It is 
in essence contended that the Board's decision, which denied 
service connection for a low back disability, resulted in the 
improper severance of service connection for a low back 
disorder, which allegedly had been service connected in 
October 1946.   

For reasons which follow, and based on the facts of record, 
the Board concludes that the record shows: (1) service 
connection was granted for a psychiatric disorder in 1946; 
(2) service connection was not granted for a back disability 
in 1946 or at any other time before the Board's January 1988 
decision; (3) the moving party himself sought service 
connection for a back disability separate and distinct from 
the previously service-connected psychiatric disability and 
appealed the RO's denial of service connection for a separate 
back disability to the Board; and (4) the Board's denial of 
service connection for a back disability manifestly did not 
constitute severance of such a disability, since service 
connection had not been granted for such disability.  
Accordingly, there was no CUE in the Board's January 1988 
decision.   

Although it is contended on behalf of the moving party that 
the original grant of entitlement to service connection in 
October 1946 was for both the physical and psychological 
aspects of the moving party's disability, the October 1946 
rating decision grant of service connection for hysteria, 
conversion, chronic was for a psychoneurosis.  The 1946 
rating decision did not include any reference to a back 
disability, and indeed there was no objective medical 
evidence that such back disability existed.  Diagnostic Code 
9100, under which the moving party was rated, referred to 
psychoneurosis.  [At the time of the October 1946 rating 
decision, there was no diagnostic code for 
psychophysiological disabilities; psychoneuroses were 
subsequently redesignated as Diagnostic Codes 9400-9406, 
while psychophysiological disabilities were designated as 
Diagnostic Codes 9500-9504, under the general revision of the 
rating schedule that became effective in May 1964 See 29 FR 
6718, May 22, 1964.]  In essence, the rating decision 
concluded that 
the moving party did not have a physical back problem but 
rather his perceived back pain was part and parcel of a 
psychiatric condition.

The January 1948 rerating of the moving party's service-
connected disability as a psychoneurosis under Diagnostic 
Code 9005, was done after VA examination findings in December 
1947 that the moving party's symptoms were more suggestive of 
an anxiety state with tension feelings rather than conversion 
hysteria.  [The Board notes that the designation of 
Diagnostic Code 9005 was apparently in error, since 
Diagnostic Code 9005 in January 1948 involved manic 
depressive psychosis, which is a psychosis rather than a 
neurosis.]  There is no evidence in the record that the 
rerating included a back disability or was meant to be rated 
as a psychophysiologic disorder.  There was no clinical 
evidence of a physical problem involving the moving party's 
back at that time. In short, the moving party's disability 
had been originally rated as one type of neurosis in October 
1946 and there is nothing in the January 1948 rating decision 
to suggest that the disability was no longer considered a 
neurosis, which is why it was redesignated under the more 
general term "psychoneurosis."

Thus, the moving party was not service connected for a 
physical back disability at the time of the Board's January 
1988 decision.  Since a back disability had never been 
service connected, it never was severed by the RO.  Since 
there was no severance by the RO, the matter of such now-
alleged severance was not appealed to the Board and was not 
the subject of the Board's January 1988 decision.  The 
Board's decision accordingly did not contain CUE as alleged 
by the moving party through his representative. 

The record is clear that the grant of service connection in 
October 1946 was for a psychiatric disability only and did 
not include a back disability, as is now erroneously 
contended by the moving party's representative.  Indeed, the 
moving party himself evidently did not believe that he was 
service connection for a back disability, since his 1986 
claim, which was coincident with initial clinical findings 
relating to a physical problem involving his back, indicated 
a desire to be service connected for a back disability.  The 
moving party appealed the RO's August 1986 denial of service 
connection for his back disability to the Board.  At no time 
during the appeal process did the moving party indicate that 
he believed that he had been service connected for a back 
disability in the past and/or that such service connection 
had been severed.

In short, because the original grant of service connection in 
October 1946 did not include a back disability, the January 
1988 Board denial of entitlement to service connection for a 
back disability did not result in the improper severance of a 
low back disability that had been in effect for many years, 
in violation of 38 C.F.R. § 3.957, as contended on behalf of 
the moving party.  No such benefit had been awarded, so there 
could be no severance.  Indeed, the precise point of the 
moving party's appeal to the Board was to establish such 
service connection.

The Board additionally observes in passing that if service 
connection had been in effect for a back disability since 
1946 and thus was protected under law (and as explained above 
such was not the case), the Board's January 1988 decision 
denying service connection for same would have been a 
nullity.  As such, it would not have contained CUE.  In any 
event, contrary to the moving party's contentions, the 
Board's decision clearly did not "improperly sever service 
connection for his back disorder."  Nothing in the Board's 
decision so indicates, for the obvious reason that neither 
the Board or anyone else associated with the case at the 
time, including the moving party himself, believed that 
service connection was in effect for a back disability.

In short, the Board's January 1988 decision did not involve 
severance of a previously granted benefit.  A plain reading 
of the record up to that time, as well as the Board's January 
1988 decision itself, makes this clear.  The moving party's 
contentions are without merit.  

Consequently, this is not a case in which either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied, as is required in a CUE 
claim.  See Oppenheimer, supra.  For reasons stated above, 
there was no CUE in the Board's January 7, 1988 decision.   

Additional comment

Service connection for a low back disability was denied by 
the Board in its January 1988 decision in essence because 
there was no medical evidence of a back injury or findings of 
a back disorder in service, and the initial post-service 
medical finding of a back disability was not until 1986, many 
years after service discharge.  

The moving party has not challenged the Board's decision with 
respect to its adjudication of the merits of his service 
connection claim.  As discussed above, the motion is premised 
on the erroneous conclusion that the back disability "had in 
fact been service connected all along."  [May 15, 2002 
letter, page 2.]  As explained above, such is not the case.   
 
Since the moving party has not addressed the merits of the 
Board's January 1988 decision, merely its purported 
consequences, the Board cannot and will not delve further 
into that decision.  See 38 C.F.R. § 20.1404(b) [CUE motions 
must be pled with specificity].  The Board notes in passing, 
however,  that of record in January 1988 was a comment of a 
VA physician in September 1986 to the effect that a 
compression fracture of L4 seen on X-rays was causally 
related to an in-service service injury and that the moving 
party had a good case for an award of service-connection for 
his back disability.  The September 1986 medical report was 
cited in the Board's January 1988 decision, but it was 
concluded that the evidence as a whole was against the claim.  
The contentions on behalf of the moving party do not refer to 
the September 1986 nexus opinion.  In any event, a 
disagreement as to how the facts were weighed or evaluated 
would not be a valid claim of CUE under the applicable law 
and regulation.  See 38 C.F.R. § 20.1403(d)(3);  see also 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992); Crippen 
v. Brown, 9 Vet. App. 412, 421 (1996) and cases cited 
therein.

Conclusion

For the reasons expressed above, the Board concludes that the 
January 1988 Board decision does not contain CUE.  The motion 
is accordingly denied.


ORDER

The motion for revision of the January 7, 1988 Board decision 
based on CUE is denied.



                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
?	In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


